Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2022 has been entered.
The amendment filed with the RCE submission has been received and entered. With the entry of the amendment, claims 2-11 and 25-27 are canceled, claims 1 and 16-17 are withdrawn, and claims 12-15 and 18-24 are pending for examination.
 
Election/Restrictions
Applicant’s election without traverse of Group II, claims 12-17 in the reply filed on March 31, 2021 is acknowledged.

Applicant’s election of the species of aluminum alloy in the reply filed on March 31, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 1 and 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (claims 1-11) and species (16-17), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 31, 2021.
It is noted that non-elected claims 2-11 have been canceled.
The Examiner notes that in the election of March 31, 2021 it was indicated that claims 12-15 are readable on the elected subject matter, and therefore it is understood that applicant intends for the elected “aluminum alloy” to be a different alloy than those listed in claims 16 and 17.

Drawings
The replacement drawings were received on July 8, 2021.  These drawings are approved.

The additional replacement drawings (for figures 4 and 5) were received on March 17, 2022.  These drawings are approved.

Claim Rejections - 35 USC § 112
The rejection of claims 12-15 and 18-27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendment of March 17, 2022 clarifying the claim language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-13, 18 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Pierson et al (US 4330574) in view of Ueno et al (US 6341955), EITHER alone OR further in view of Japan 02-054746 (hereinafter ‘746).
Claim 12: Pierson teaches a method of coating a moving metal sheet (strip) using a hot dip coating device containing a liquid bath of metal coating material, where the metal coating material is to be provided on the moving metal sheet (note figures 1, 2, 6, column 1, lines 15-35, column 7, lines 45-65, column 12, line 40 to column 13, line 25, column 16, lines 10-30).  The hot dip coating device including a container for the liquid bath (note figures 2, 6, pot 8, 85, for example, column 7, lines 50-55, column 12, lines 44-50), a guide/sink roll provided in the container below a surface of the liquid bath to guide the moving metal sheet through the bath (note figures 2, 6, roll 26, 93, for example, note column 8, lines 50-60, column 12, lines 60-61), a gas knife provided above the liquid bath, the gas knife having an outlet to project wiping gas on the metal coating provided on the metal sheet that passes along the gas knife (note the jet knives/nozzles,  figures 2, 6, with knives 28, 29, 91, 92, column 10, lines 1-25, column 12, lines 50-60, column 2, lines 50-60).  As shown, further, four supporting rolls are provided that together with the guide/sink roll would influence the shape of the metal sheet in the width direction at least in the location of the gas knife (note sealing rolls 94-97, figure 6, column 12, line 60 to column 13, line 20, where the rolls that are shown as contacting the sheet and sealing would affect the shape by providing a specific placement on the sheet at the contact points along the sheet width and thus position the sheet for placement and would be considered as supporting as supporting placement and keeping the sheet in a specific place, where the guide/sink roll would also do this).  The four supporting rolls are placed above the surface of the liquid bath on a position to operate on the metal sheet before the sheet enters the liquid bath (figure 6 and column 13, lines 1-20). The metal sheet is moved over the four supporting rolls before entering the liquid bath of metal in the coating device (figure 6, column 13, lines 1-20).  The moving metal sheet has opposed first and second sides, and two of the supporting rolls contact the first side of the metal sheet and two contact the second side of the metal sheet (figure 6, column 13, lines 1-20).  The supporting roll closest to the guide/sink roll contacts the side of the metal sheet opposite the side of the moving metal sheet that has contact with the guide/sink roll (figure 6, note that roll 97 can be considered closest to roll 93 when measured in a vertical direction, for example).  The supporting rolls successively alternately contact the opposed first and second sides of the moving metal sheet (figure 6, column 13, lines 1-20).  Then, the moving metal sheet moves into the liquid bath and contacts the guide/sink roll provided in the container below the surface of the liquid bath which guides the moving metal sheet through the bath (figure 6, column 13, lines 10-20).  Then the metal sheet moves out of the liquid bath and passes between a pair of the gas knives above the surface of the liquid bath, each gas knife outlet projecting wiping gas on the metal coating provide on the metal sheet that passes along the gas knifes (note figure 6, column 13, lines 10-20, column 12, lines 50-60, column 10, lines 10-25, column 16, lines 20-30, for example).  There can be no supporting rolls in the liquid bath of metal (note figures 2, 6, column 8,lines 54-55, column 12, lines 60-61).  The metal sheet moves along a path and a portion of the path of the metal sheet is inclined at an angle such that the metal sheet moves into the liquid bath at the inclined angle, and the supporting rolls are located along the inclined portion of the path of the metal sheet (note figure 6, column 13, lines 1-20).
(A) As to at least three of the supporting rolls being movable to and fro the direction of the moving metal sheet to influence crossbow of the sheet,
Pierson describes that metal sheets that can be coated have different thicknesses (note column 15, lines 20-25 (0.4 mm), column 16, lines 15-20 (0.8 mm), etc.), where the sealing (supporting rolls) 94-97 are shown as contacting the sheet and want to provided a controlled gas area (figure 6, column 13, lines 1-15).  
Ueno describes providing sealing (seal) rolls that prevent gases from leaking when treating a moving metal strip (note column 1, lines 5-15, figure 1 with rollers 3a, 3b), where it is described that it known to make the rolls movable to and fro in the direction of the sheet to maintain a desired distanced between the seal rolls and material, with adjusting the roll gap based on the sheet thickness present, using material sheet thickness data and the tracking data of the passed material using adjusters 5a, 5b (note figure 1, column 5, lines 45-60, column 6, lines 30-40).  Ueno notes that there can be application for hot dip sheets, for example (column 8, lines 35-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pierson to make each of the supporting/sealing rolls movable to and fro in the direction of the moving metal sheet to adjust for sheet thickness used for example as suggested by Ueno to thus allow desirable placement/contact for sealing depending on sheet thickness, since Pierson shows roller contact with the sheets for the sealing/supporting rolls and desire to seal a gas area with the rolls, and how sheet thickness can vary and Ueno describes how similar rolls can be moved to a fro in the direction of the sheet to give a desired roll gap based on the thickness of the sheet.   This placement would be understood to influence crossbow as well, because it would provide a specific placement of the sheet before entering the bath, which would therefore effect the resulting crossbow.
(B) Optionally, additionally using ‘746, furthermore as to further adjusting crossbow specifically, ‘746 further describes how it is known to provide molten metal coating  by passing a metal strip/sheet through a liquid metal bath around a guide/sink roller 5 and then through gas knives (figures 1, 2, description translation, page 2), where it is described that there is a problem with strips having C warp in the width direction  that gives non-uniform coating (description translation, page 1, figures 5, 6), where a straightening/correction roll 8 can be provided to treat the metal sheet before it enters the metal bath to correct for the C warp, where the roll has a pushing device that moves the roll towards or away from the sheet (figures 1, 2, description translation page 2), where the C warp can be considered as providing crossbow at least at the location of the gas knife (note figure 6, description translation page 1), such that correcting the C warp would also influence the shape of the metal sheet at the location of the gas knife, and such that the action of the supporting roll influences crossbow. The roll 8 is shown on the opposite side of the sheet than the side of the sheet that contacts the guide roll 5 (figure 2), where the roll 8 is shown after a roll placed above the roll 8 on the opposite side. The influencing of shape is also understood to be affected by the guide roll 5 as this controls the location of the sheet. The roll 8 can also be provided on an inclined portion of the path of the metal sheet entering the liquid bath (figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pierson in view of Ueno to provide that the rolls 94-97 of Pierson would also be positioned specifically so as to adjust crossbow when using the positioning adjustment since Pierson provides four rolls on the inclined area entering the bath shown as contacting the rolls, Ueno would suggest these rolls be adjustable in position, and  ‘746 would indicate such positioning as being desirable on a sheet entering a molten metal bath and passing to gas knives as discussed above. It would be understood that there can be both sealing and crossbow adjustment, as ‘746 would also provide contact of the roll with the sheet and there can be significant amounts of shape adjustment to the web and still contact the rolls as shown in figure 2 of ‘746, and the opposing rolls in Ueno are also shown as movable, so can move back, for example and still contact the sheet.
Claim 13: in Pierson the bath can be zinc or zinc alloy (column 7, lines 50-55) or also aluminum or aluminum alloy (note column 1, lines 25-33).
Claim 18: Pierson shows the supporting/sealing rolls 94-97 in the snout (figure 6, column 13, lines 1-15).
Claim 23: Ueno provides how the supporting rolls can be moved away from the sheet (noting figure 1 and column 5, lines 45-55), and it would have been obvious that this removal away would allow for replacement of rolls or maintenance, since it is well known that wear occurs on used objects over time, and it is conventional to allow articles to be separable from a device, which would allow replacement, etc. without having to discard the entire apparatus. Note In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."
Claim 24: Pierson indicates that the guide/sink roll can be the only roll in the liquid bath of metal (note figures 2, 6, column 8, lines 54-55, column 12, lines 60-61)

Claims 14 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pierson in view of Ueno and ‘746 as applied to claims 12-13, 18 and 23-24 above, and further in view of Hardy et al (US 2010/0080889).
Claim 14: Using specifically the option of Pierson in view of Ueno and ‘746,  As to making the supporting rolls movable to or from the metal sheet and measuring the traverse shape of the coating when the metal sheet moves downstream from the gas knife, and using this as input for moving the support rolls to introduce a feedback loop to control thickness distribution of the coating over the width direction, as discussed for claim 12 above, Ueno would indicate how the supporting/sealing rolls can be movable, and ‘746 would also suggest moving rolls, and would further suggest using a supporting roll to help correct for C warp (crossbow) shape.  Hardy describes how it is known to provide molten metal coating by passing a metal strip/sheet through a liquid metal bath around a guide/sink roller (bottom deflecting roll) and then through gas knifes (figure 2, 0001, 0009, 0010), where it is described that there is a problem with strips having transverse bow shapes that leads to asymmetric application of coating and defects (0014), where adjustment of the bottom deflecting roll and an additional roll system (RAT here after the bottom deflecting roll) can adjust the metal strip along its width to correct for this (0024, 0027-0028, figures 8, 9, where actuators are provided for adjustment of the rolls), and where dynamic control during functioning can be provided for the actuators (0034-0035), and where the adjustment is provided using measuring of coating thickness in a dried form, for example, after the air knifes, across the width of the sheet (note figures 10, 11, 0039, 0071) and based on the measurements adjusting the actuators of the rollers to help control the shape (0068-0074, figure 11), where measurement device 13 is connected to adjustment module 20 that adjusts the actuators for the rollers (figure 11, 0069, 0074, 0075), which can be considered as a complete device with measurement and adjustment.   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pierson in view of Ueno and ‘746 as suggested by Hardy to provide a measurement/control device that measures coating thickness across the width of the sheet (so measuring traverse shape of the coating) after drying of the coating downstream of the gas knife as the metal sheet moves that controls the positioning of the rollers to or from the coating sheet to help control the coating thickness and shape of the sheet and using the measurements as input for moving supporting rolls to introduce a feedback loop by which the thickness distribution of the coating over the width direction is controlled since Ueno indicates that the supporting rolls can be moved to or from the coating sheet, and ‘746 indicates to use supporting roll to correct for C warp (crossbow), and Hardy indicates when changing the shape of metal sheets for hot dip coating with rollers, they can be adjusted by actuators, for example, that are controlled by measurements of coating thickness across the width of the sheet after the sheet passes from the air knives and the coating dries, taken with a device that then adjusts the actuators based on the coating thickness results so as to control the adjustment of shape, and this allows for dynamic adjustment during the process, so would adjust the supporting rolls as input for a feedback loop as claimed.
Claims 20-22, when using Hardy as discussed for claim 14 above, further as to the gas knife movable in the length direction of the coating device (claim 20), the gas knife provided with a positioning system to position the gas knife in relation to the moving metal strip/sheet (claim 21) and where the guide roll can be movable vertically or horizontally in the baht (claim 22), as discussed for claim 14 above, Hardy describes how it is known to provide molten metal coating by passing a metal strip/sheet through a liquid metal bath around a guide/sink roller (bottom deflecting roll) and then through gas knifes (figure 2, 0001, 0009, 0010), and further describes that in such a process it is known to provide that the gas knives are moveable in the in the length direction of the moving metal sheet/coating device (note figure 6, 9, with the up and down arrows at the gas knives/ESSR and ACTz1 and z2, which as noted at 0021-0022 can act on the z axis and adjust the height of the ESSR with respect to the bath to help control the homogeneity of the coating thickness) and also provided with a positioning system  to position the gas knife in relation to the moving metal sheet (note figures 6 and 9, with the arrows at the ACTx1-4 for the gas knives, which as noted at 0021-0022 can act on the x axis to adjust the position of the ESSR to allow the axis of the strip/sheet to be centered between the ESSR, where the actuators ACT would act as a positioning system).  Furthermore, Hardy provides that the guide/sink roll is also movable horizontally in the bath, for example, using actuators ACT RDFL to help correct the camber of the strip/sheet (figure 9, 0027-0028).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pierson in view of Ueno, ‘746  and Hardy to provide having the gas knives movable in the length direction of the coating device/metal sheet, provide a positioning system for the gas knives to position the gas knives in relation to the moving metal strip/sheet and performing such positioning during coating, and providing that the guide/sink roll is movable horizontally in the bath as suggested by Hardy since Pierson in view of Ueno, ‘746  and Hardy provides a coating system using a guide/sink roll in a bath through which a metal sheet passes and further passes to gas knives, and Hardy indicates that to provide having the gas knives movable in the length direction of the coating device/metal sheet, and provide a positioning system for the gas knives to position the gas knives in relation to the moving metal strip/sheet desirably helps control homogeneity of coating thickness and further since positioning the gas knives in relation to the moving sheet monitoring the position and aligning the gas knives during coating would also be suggested (note also the discussion of ‘746 for claim 14), and providing that the guide/sink roll is movable horizontally in the bath desirably helps control and correct camber of the strip/sheet.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pierson in view of Ueno and ‘746 as applied to claims 12-13, 18 and 23-24 above.
Claim 15: As to making the supporting rolls movable to or from the metal sheet and controlled by a device for measuring the traverse shape of the metal sheet when the metal sheet moves downstream from the gas knife and using the measurements as input for moving supporting rolls to introduce a feedback look to control the form of the metal sheet is controlled, Ueno suggests providing the  the supporting rolls are movable to or from the metal sheer, as discussed for claim 14.     ‘746 provides that further as to the adjustment of the warp, a measuring device 9 is provided downstream of the air knives in the sheet moving direction which measures the warp in the width direction (so measures traverse shape of the sheet) and the roll 8 adjustment is based on the detected amount of warp (figures 1, 2, description translation, page 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pierson in view of  Ueneo and ‘746 as suggested by ‘746 to provide a measurement device that measures traverse sheet shape downstream of the gas knife as the metal sheet moves that controls the positioning of the support rolls to or from the coating sheet to help control the shape of the sheet and use as input as claimed since Ueno indicates that the supporting rolls can be moved to or from the coating sheet, and ‘746 indicates when changing the shape of metal sheets for hot dip coating with rolls, they can be adjusted by moving rolls towards or away from the sheet, for example, that are controlled based on measurements of sheet shape (traverse shape) with a measurement device after the sheet passes from the air knives.  Furthermore, as to the measurement device controlling the movement, since the movement is based on the measurement, the measurement device can be considered as controlling the movement.  Alternatively, it further would have been obvious to make this adjustment automatic using a control system that has the measurement device, since even if the adjustment is manual based on the measured shape in ‘746, it is well known to be obvious to make a manual activity automatic or mechanical, and if automatic, a control system would be needed to be provided connected to the measurement device for such activity. Note In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.) The automatic control would give a feedback loop for controlling the sheet form as claimed.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pierson in view of Ueno EITHER alone OR further in view of ‘746 as applied to claims 12-13, 18 and 23-24 above, and further in view of Japan 5-156417 (hereinafter ‘417).
Claim 19: as to at least one supporting roll provided with a motor drive, as discussed for claim 19, Ueno suggests that the supporting rolls are movable, and describes a hydraulic cylinder for moving the rolls (note column 5, lines 45-55).  ‘746 (when used) also notes for the straightening/correction roll 8 with a drive device, that can be an air cylinder, etc. (translation, page 2). ‘417 teaches a method of coating a moving metal sheet using a hot dip coating device (figure 1, 0015, 0006), where the hot dip coating device provides metal coating on a metal sheet and uses a liquid bath of metal coating material to be provided on the metal sheet (figure 1, 0012-0015), where a container (pot 2) for the liquid bath is provided (figure 1, 0012), a guide/sink roll is provided in the container below surface level of the liquid bath that would guide the moving metal sheet through the bath (figure 1, as wound around the roll), a gas knife (gas wiping nozzle 3) is provided above the liquid bath, which would have an outlet to project wiping gas on the metal coating provided on the metal sheet that passes along the gas knife (figure 1, 0012, since gas blown from the wiping nozzle, it would be understood to have an outlet to project the gas), and furthermore, there is at least one supporting roll that acts with the guide/sink roll to influence a shape of the metal sheet in its width direction at least at the location of the gas knife, and where the supporting roll(s) are placed above surface level of the liquid bath at a position enabling it to operate on the metal sheet before the sheet enters the liquid bath (note figure 1, 2, and 0006-0011, note use of leveler rolls 9 (and as shown in figure 2 with leveler rolls 12 and 14), which act to correct warping and deformation of the metal sheet in the width direction, so influence its shape, and would act with the guide/sink roller, to transfer to the gas knifes, where the distance between the nozzle and surface of the strip material is leveled and made even, so the shape influenced in the width direction at the gas nozzle/knife), and where as shown in figure 1, only one roll is present in the liquid bath of metal (so the guide/sink roll only).  The leveler rolls 9 are driven by a DC motor (motor drive) and can be moved to and from the metal sheet (0010).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pierson in view of Ueno EITHER alone OR further in view of ‘746 to also provide that the supporting rolls are driven by a motor drive as suggested by ‘417 with an expectation of predictably acceptable results, since Pierson in view of Ueno EITHER alone OR further in view of ‘746  would providing using rolls to act on and influence the shape of the metal sheet to correct warpage, and ‘417 describes how rolls acting on a metal sheet for such a purpose can also be conventionally driven with a motor drive.

Response to Arguments
Applicant's arguments and declaration filed March 17, 2022 have been fully considered but they are not persuasive. 
(A) Please note the adjustments to the rejections due to the amendments to the claims, and declaration, with the new primary reference to Pierson and the reference to Ueno.
(B) As to the 35 USC 103 rejections, the primary reference is now to Pierson with the suggestion of four supporting rolls to the extent claimed.  ‘746 is now optionally cited as to the suggestion to specifically use the Pierson system with the rolls also specifically correcting for C-warp.  Applicant refers to benefits of 4 rolls, but Pierson already indicates the use of 4 rolls.  As to the use of Hardy, while it shows supporting rolls in the bath, it also shows how relevant monitoring and control features work.  As to claim 19, even if ‘417 does not locate its motor driven rolls on an incline, it still shows how movement can be provided using motors.  As to the declaration, it discusses benefits of 4 rolls, but as noted above, Pierson provides 4 rolls, and the additional features claimed are suggested as discussed in the rejection above.  Therefore, the above rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718